(Slip Opinion)              OCTOBER TERM, 2005                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                      WOODFORD ET AL. v. NGO

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

      No. 05–416.      Argued March 22, 2006—Decided June 22, 2006
The Prison Litigation Reform Act of 1995 (PLRA) requires a prisoner to
  exhaust any available administrative remedies before challenging
  prison conditions in federal court. 42 U. S. C. §1997e(a). Respondent
  filed a grievance with California prison officials about his prison con
  ditions, but it was rejected as untimely under state law. He subse
  quently sued petitioner officials under §1983 in the Federal District
  Court, which granted petitioners’ motion to dismiss on the ground
  that respondent had not fully exhausted his administrative remedies
  under §1997e(a). Reversing, the Ninth Circuit held that respondent
  had exhausted those remedies because none remained available to
  him.
Held: The PLRA’s exhaustion requirement requires proper exhaustion
 of administrative remedies. Pp. 5–21.
    (a) Petitioners claim that a prisoner must complete the administra
 tive review process in accordance with applicable procedural rules,
 including deadlines, as a precondition to bringing suit in federal
 court, but respondent contends that §1997e(a) allows suit once ad
 ministrative remedies are no longer available, regardless of the rea
 son. To determine the correct interpretation, the Court looks for
 guidance to both administrative and habeas corpus law, where ex
 haustion is an important doctrine. Administrative law requires
 proper exhaustion of administrative remedies, which “means using
 all steps that the agency holds out, and doing so properly.” Pozo v.
 McCaughtry, 286 F. 3d 1022, 1024. Habeas law has substantively
 similar rules, though its terminology is different. Pp. 5–11.
    (b) Given this background, the Court is persuaded that the PLRA
 requires proper exhaustion. Pp. 11–17.
      (1) By referring to “such administrative remedies as are avail
2                          WOODFORD v. NGO

                                  Syllabus

    able,” §1997e(a)’s text strongly suggests “exhausted” means what it
    means in administrative law. P. 11.
          (2) Construing §1997e(a) to require proper exhaustion also serves
    the PLRA’s goals. It gives prisoners an effective incentive to make
    full use of the prison grievance process, thus providing prisons with a
    fair opportunity to correct their own errors. It reduces the quantity
    of prisoner suits. And it improves the quality of those suits that are
    filed because proper exhaustion often results in creation of an admin
    istrative record helpful to the court. In contrast, respondent’s inter
    pretation would make the PLRA’s exhaustion scheme totally ineffec
    tive, since exhaustion’s benefits can be realized only if the prison
    grievance system is given a fair opportunity to consider the griev
    ance. That cannot happen unless the grievant complies with the sys
    tem’s critical procedural rules. Respondent’s arguments that his in
    terpretation would filter out frivolous claims are unpersuasive.
    Pp. 11–14.
          (3) As interpreted by respondent, the PLRA exhaustion require
    ment would be unprecedented. No statute or case purports to require
    exhaustion while at the same time allowing a party to bypass delib
    erately the administrative process by flouting the agency’s procedural
    rules. None of his models is apt. He first suggests that the PLRA re
    quirement was patterned on habeas law as it existed between 1963
    and 1977 when, under Fay v. Noia, 372 U. S. 391, 438, a federal ha
    beas claim could be procedurally defaulted only if the prisoner delib
    erately bypassed state remedies. That would be fanciful, however.
    The PLRA was enacted contemporaneously with the Antiterrorism
    and Effective Death Penalty Act of 1996, which gave federal habeas
    review a structure markedly different from what existed before 1977.
    Furthermore, respondent’s interpretation would not duplicate that
    scheme, for it would permit a prisoner to bypass deliberately admin
    istrative review with no risk of sanction. Respondent next suggests
    that the PLRA exhaustion requirement is patterned on §14(b) of the
    Age Discrimination in Employment Act of 1967 and §706(e) of Title
    VII of the Civil Rights Act of 1964, but neither provision is in any
    sense an exhaustion provision. Pp. 14–17.
       (c) Respondent’s remaining arguments regarding §1997e(a)’s inter
    pretation are also unconvincing. Pp. 17–21.
403 F. 3d 620, reversed and remanded.

  ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and SCALIA, KENNEDY, and THOMAS, JJ., joined. BREYER, J., filed an
opinion concurring in the judgment. STEVENS, J., filed a dissenting
opinion, in which SOUTER and GINSBURG, JJ., joined.
                        Cite as: 548 U. S. ____ (2006)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 05–416
                                   _________________


   JEANNE S. WOODFORD, ET AL., PETITIONERS v.

                VIET MIKE NGO 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                 [June 22, 2006] 


   JUSTICE ALITO delivered the opinion of the Court.
   This case presents the question whether a prisoner can
satisfy the Prison Litigation Reform Act’s exhaustion
requirement, 42 U. S. C. §1997e(a), by filing an untimely
or otherwise procedurally defective administrative griev
ance or appeal. We hold that proper exhaustion of admin
istrative remedies is necessary.
                              I

                              A

  Congress enacted the Prison Litigation Reform Act of
1995 (PLRA), 110 Stat. 1321–71, as amended, 42 U. S. C.
§1997e et seq., in 1996 in the wake of a sharp rise in pris
oner litigation in the federal courts, see, e.g., Alexander v.
Hawk, 159 F. 3d 1321, 1324–1325 (CA11 1998) (citing
statistics). The PLRA contains a variety of provisions
designed to bring this litigation under control. See, e.g.,
§1997e(c) (requiring district courts to weed out prisoner
claims that clearly lack merit); §1997e(e) (prohibiting
claims for emotional injury without prior showing of
physical injury); §1997e(d) (restricting attorney’s fees).
  A centerpiece of the PLRA’s effort “to reduce the quan
2                    WOODFORD v. NGO

                     Opinion of the Court

tity . . . of prisoner suits” is an “invigorated” exhaustion
provision, §1997e(a). Porter v. Nussle, 534 U. S. 516, 524
(2002). Before 1980, prisoners asserting constitutional
claims had no obligation to exhaust administrative reme
dies. See Wilwording v. Swenson, 404 U. S. 249, 251 (1971)
(per curiam). In the Civil Rights of Institutionalized Per
sons Act, §7, 94 Stat. 349, Congress enacted a weak ex
haustion provision, which authorized district courts to
stay actions under Rev. Stat. §1979, 42 U. S. C. §1983 for
a limited time while a prisoner exhausted “such plain,
speedy, and effective administrative remedies as are
available.” §1997e(a)(1) (1994 ed.). “Exhaustion under
the 1980 prescription was in large part discretionary; it
could be ordered only if the State’s prison grievance sys
tem met specified federal standards, and even then, only
if, in the particular case, the court believed the require
ment ‘appropriate and in the interests of justice.’ ” Nussle,
supra, at 523 (quoting §1997e). In addition, this provision
did not require exhaustion if the prisoner sought only
money damages and such relief was not available under
the relevant administrative scheme. See McCarthy v.
Madigan, 503 U. S. 140, 150–151 (1992).
   The PLRA strengthened this exhaustion provision in
several ways. Exhaustion is no longer left to the discre
tion of the district court, but is mandatory. See Booth v.
Churner, 532 U. S. 731, 739 (2001). Prisoners must now
exhaust all “available” remedies, not just those that meet
federal standards. Indeed, as we held in Booth, a prisoner
must now exhaust administrative remedies even where
the relief sought—monetary damages—cannot be granted
by the administrative process. Id., at 734. Finally, ex
haustion of available administrative remedies is required
for any suit challenging prison conditions, not just for
suits under §1983. Nussle, supra, at 524.
                 Cite as: 548 U. S. ____ (2006) 
          3

                     Opinion of the Court


                              B

   California has a grievance system for prisoners who
seek to challenge their conditions of confinement. To
initiate the process, an inmate must fill out a simple form,
Dept. of Corrections, Inmate/Parolee Appeal Form, CDC
602 (12/87) (hereinafter Form 602), that is made “readily
available to all inmates.”       Cal. Code Regs., tit. 15,
§3084.1(c) (2004). The inmate must fill out two parts of
the form: part A, which is labeled “Describe Problem,” and
part B, which is labeled “Action Requested.” Then, as
explained on Form 602 itself, the prisoner “must first
informally seek relief through discussion with the appro
priate staff member.” App. 40–41. The staff member fills
in part C of Form 602 under the heading “Staff Response”
and then returns the form to the inmate.
   If the prisoner is dissatisfied with the result of the
informal review, or if informal review is waived by the
State, the inmate may pursue a three-step review process.
See §§3084.5(b)–(d). Although California labels this “for
mal” review (apparently to distinguish this process from
the prior step), the three-step process is relatively simple.
At the first level, the prisoner must fill in part D of Form
602, which states: “If you are dissatisfied, explain below.”
Id., at 40. The inmate then must submit the form, to
gether with a few other documents, to the Appeals Coordi
nator within 15 working days—three weeks—of the action
taken. §3084.6(c). This level may be bypassed by the
Appeals Coordinator in certain circumstances. §3084.5(b).
Within 15 working days after an inmate submits an ap
peal, the reviewer must inform the inmate of the outcome
by completing part E of Form 602 and returning the form
to the inmate.
   If the prisoner receives an adverse determination at this
first level, or if this level is bypassed, the inmate may
proceed to the second level of review conducted by the
warden. §§3084.5(c), (e)(1). The inmate does this by
4                   WOODFORD v. NGO

                     Opinion of the Court

filling in part F of Form 602 and submitting the form
within 15 working days of the prior decision. Within 10
working days thereafter, the reviewer provides a decision
on a letter that is attached to the form. If the prisoner’s
claim is again denied or the prisoner otherwise is dissatis
fied with the result, the prisoner must explain the basis
for his or her dissatisfaction on part H of the form and
mail the form to the Director of the California Department
of Corrections and Rehabilitation within 15 working days.
§3084.5(e)(2). An inmate’s appeal may be rejected where
“[t]ime limits for submitting the appeal are exceeded and
the appellant had the opportunity to file within the pre
scribed time constraints.” §3084.3(c)(6).
                              C
  Respondent is a prisoner who was convicted for murder
and is serving a life sentence in the California prison
system. In October 2000, respondent was placed in ad
ministrative segregation for allegedly engaging in “inap
propriate activity” in the prison chapel. Two months later,
respondent was returned to the general population, but
respondent claims that he was prohibited from participat
ing in “special programs,” including a variety of religious
activities. Approximately six months after that restriction
was imposed, respondent filed a grievance with prison
officials challenging that action. That grievance was
rejected as untimely because it was not filed within 15
working days of the action being challenged.            See
§§3084.3(c)(6), 3084.6(c).
  Respondent appealed that decision internally without
success, and subsequently sued petitioners—California
correctional officials—under 42 U. S. C. §1983 in Federal
District Court. The District Court granted petitioners’
motion to dismiss because respondent had not fully ex
hausted his administrative remedies as required by
§1997e(a). See App. to Pet. for Cert. 24–25.
                 Cite as: 548 U. S. ____ (2006)            5

                     Opinion of the Court

   The Court of Appeals for the Ninth Circuit reversed and
held that respondent had exhausted administrative reme
dies simply because no such remedies remained available
to him. 403 F. 3d 620, 629–630 (2005). The Ninth Cir
cuit’s decision, while consistent with the decision of a
divided panel of the Sixth Circuit in Thomas v. Woolum,
337 F. 3d 720 (2003), conflicts with decisions of four other
Courts of Appeals. See Pozo v. McCaughtry, 286 F. 3d
1022, 1025 (CA7) (“To exhaust remedies, a prisoner must
file complaints and appeals in the place, and at the time,
the prison’s administrative rules require”), cert. denied,
537 U. S. 949 (2002); Ross v. County of Bernalillo, 365
F. 3d 1181, 1185–1186 (CA10 2004) (same); Spruill v.
Gillis, 372 F. 3d 218, 230 (CA3 2004) (same); Johnson v.
Meadows, 418 F. 3d 1152, 1159 (CA11 2005) (same). We
granted certiorari to address this conflict, 546 U. S. ___
(2005), and we now reverse.
                           II 

                           A

  The PLRA provides as follows:
    “No action shall be brought with respect to prison
    conditions under section 1983 of this title, or any
    other Federal law, by a prisoner confined in any jail,
    prison, or other correctional facility until such admin
    istrative remedies as are available are exhausted.”
    §1997e(a) (2000 ed.) (emphasis added).
   There is no dispute that this language requires a pris
oner to “exhaust” administrative remedies, but the parties
differ sharply in their understanding of the meaning of
this requirement. Petitioners argue that this provision
requires proper exhaustion. This means, according to
petitioners, that a prisoner must complete the administra
tive review process in accordance with the applicable
procedural rules, including deadlines, as a precondition to
6                    WOODFORD v. NGO

                     Opinion of the Court

bringing suit in federal court. Respondent, on the other
hand, argues that this provision demands what he terms
“exhaustion simpliciter.” Brief for Respondent 7. In his
view, §1997e(a) simply means that a prisoner may not
bring suit in federal court until administrative remedies
are no longer available. Under this interpretation, the
reason why administrative remedies are no longer avail
able is irrelevant. Bare unavailability suffices even if this
results from a prisoner’s deliberate strategy of refraining
from filing a timely grievance so that the litigation of the
prisoner’s claim can begin in federal court.
   The key for determining which of these interpretations
of §1997e(a) is correct lies in the term of art “exhausted.”
Exhaustion is an important doctrine in both administra
tive and habeas law, and we therefore look to those bodies
of law for guidance.
                             B
   “The doctrine of exhaustion of administrative remedies
is well established in the jurisprudence of administrative
law.” McKart v. United States, 395 U. S. 185, 193 (1969).
“The doctrine provides ‘that no one is entitled to judicial
relief for a supposed or threatened injury until the pre
scribed administrative remedy has been exhausted.’ ”
Ibid. (quoting Myers v. Bethlehem Shipbuilding Corp., 303
U. S. 41, 50–51 (1938)). Exhaustion of administrative
remedies serves two main purposes. See McCarthy, 503
U. S., at 145.
   First, exhaustion protects “administrative agency au
thority.” Ibid. Exhaustion gives an agency “an opportu
nity to correct its own mistakes with respect to the pro
grams it administers before it is haled into federal court,”
and it discourages “disregard of [the agency’s] procedures.”
Ibid.
   Second, exhaustion promotes efficiency. Ibid. Claims
generally can be resolved much more quickly and eco
                      Cite as: 548 U. S. ____ (2006)                       7

                           Opinion of the Court

nomically in proceedings before an agency than in litiga
tion in federal court. In some cases, claims are settled at
the administrative level, and in others, the proceedings
before the agency convince the losing party not to pursue
the matter in federal court. See ibid.; Parisi v. Davidson,
405 U. S. 34, 37 (1972); McKart, supra, at 195. “And even
where a controversy survives administrative review, ex
haustion of the administrative procedure may produce a
useful record for subsequent judicial consideration.”
McCarthy, supra, at 145.
   Because of the advantages of administrative review,
some aggrieved parties will voluntarily exhaust all ave
nues of administrative review before resorting to federal
court, and for these parties an exhaustion requirement is
obviously unnecessary. Statutes requiring exhaustion
serve a purpose when a significant number of aggrieved
parties, if given the choice, would not voluntarily exhaust.
Aggrieved parties may prefer not to exhaust administra
tive remedies for a variety of reasons. Although exhaus
tion promotes overall efficiency, a party may conclude—
correctly or incorrectly—that exhaustion is not efficient in
that party’s particular case. In addition, some aggrieved
parties may prefer to proceed directly to federal court for
other reasons, including bad faith.1 See Thomas, supra, at
752–753 (Rosen, J., dissenting in part and concurring in
judgment).
   Because exhaustion requirements are designed to deal
with parties who do not want to exhaust, administrative
law creates an incentive for these parties to do what they
would otherwise prefer not to do, namely, to give the
agency a fair and full opportunity to adjudicate their
——————
   1 One can conceive of an inmate’s seeking to avoid creating an admin

istrative record with someone that he or she views as a hostile fact-
finder, filing a lawsuit primarily as a method of making some correc
tions official’s life difficult, or perhaps even speculating that a suit will
mean a welcome—if temporary—respite from his or her cell.
8                        WOODFORD v. NGO

                          Opinion of the Court

claims. Administrative law does this by requiring proper
exhaustion of administrative remedies, which “means
using all steps that the agency holds out, and doing so
properly (so that the agency addresses the issues on the
merits).” Pozo, 286 F. 3d, at 1024 (emphasis in original).
This Court has described the doctrine as follows: “[A]s a
general rule . . . courts should not topple over administra
tive decisions unless the administrative body not only has
erred, but has erred against objection made at the time
appropriate under its practice.” United States v. L. A.
Tucker Truck Lines, Inc., 344 U. S. 33, 37 (1952) (empha
sis added). See also Sims v. Apfel, 530 U. S. 103, 108
(2000); id., at 112 (O’Connor, J., concurring in part and
concurring in judgment) (“On this underlying principle of
administrative law, the Court is unanimous”); id., at 114–
115 (BREYER, J., dissenting); Unemployment Compensa
tion Comm’n of Alaska v. Aragon, 329 U. S. 143, 155
(1946); Hormel v. Helvering, 312 U. S. 552, 556–557
(1941); 2 K. Davis & R. Pierce, Administrative Law Trea
tise §15:8, pp. 341–344 (3d ed. 1994). Proper exhaustion
demands compliance with an agency’s deadlines and other
critical procedural rules because no adjudicative system
can function effectively without imposing some orderly
structure on the course of its proceedings.2
——————
  2 The dissent makes two chief arguments regarding the doctrine of

exhaustion in administrative law. Neither is sound.
  First, the dissent contends that, “in the absence of explicit statutory
directive,” proper exhaustion is required only in proceedings that are in
the nature of “appellate review proceedings.” Post, at 9 (opinion of
STEVENS, J.). The only authorities cited in support of this proposition
are Sims v. Apfel, 530 U. S. 103, 108–109 (2000)—which concerns differ
ent questions, i.e., issue exhaustion and the distinction between adver
sarial and non-adversarial proceedings—and an amici brief, which in
turns cites no supporting authority. See post, at 9 (citing Brief for Law
Professors 1). The amici brief argues that “[t]he conceptual key to this
case is [the] distinction” between an “original proceeding,” in which “the
court is simply determining the legality of out-of-court action,” and a
                     Cite as: 548 U. S. ____ (2006) 
                   9

                          Opinion of the Court


                             C

   The law of habeas corpus has rules that are substan
tively similar to those described above. The habeas stat
ute generally requires a state prisoner to exhaust state
remedies before filing a habeas petition in federal court.
See 28 U. S. C. §§2254(b)(1), (c). “This rule of comity
reduces friction between the state and federal court sys
tems by avoiding the ‘unseem[liness]’ of a federal district
court’s overturning a state-court conviction without the
state courts having had an opportunity to correct the
——————
“review proceeding,” in which the court must “review the decision of
some other adjudicator.” Id., at 2–3. According to the amici brief,
habeas petitions are prime examples of “review proceeding[s]” because
they “ask federal courts to review the decisions of state courts.” Id., at
3. This argument is deeply flawed.
  “[H]abeas corpus [is] an original . . . civil remedy for the enforcement
of the right to personal liberty, rather than . . . a stage of the state
criminal proceedings . . . or as an appeal therefrom.” Fay v. Noia, 372
U. S. 391, 423–424 (1963) (footnote omitted). And habeas law includes
the “judge-made doctrine of procedural default.” Post, at 5, n. 4. This
shows that the dissent and the amici brief are incorrect in contending
that a proper exhaustion requirement is incompatible with an original
proceeding.
  Second, the dissent argues that, even if administrative law generally
requires proper exhaustion, respondent falls within an exception to
that rule. Post, at 11. As the dissent puts it, “[b]ecause respondent has
raised constitutional claims, . . . the Court may not, as a matter of
federal common law, apply an extrastatutory waiver requirement
against him.” Ibid. But we are not applying an “extrastatutory”
requirement “as a matter of federal common law.” Ibid. We are inter
preting and applying the statutory requirement set out in the PLRA
exhaustion provision. We interpret the PLRA exhaustion provision to
require proper exhaustion, not the unprecedented scheme of exhaustion
simpliciter that the respondent advocates. As for the suggestion that
the PLRA might be meant to require proper exhaustion of non-
constitutional claims but not constitutional claims, we fail to see how
such a carve-out would serve Congress’ purpose of addressing a flood of
prisoner litigation in the federal courts, see supra, at 1, when the
overwhelming majority of prisoner civil rights and prison condition
suits are based on the Constitution.
10                   WOODFORD v. NGO

                     Opinion of the Court

constitutional violation in the first instance.” O’Sullivan
v. Boerckel, 526 U. S. 838, 845 (1999) (alteration in origi
nal). A state prisoner is generally barred from obtaining
federal habeas relief unless the prisoner has properly
presented his or her claims through one “complete round
of the State’s established appellate review process.” Ibid.
In practical terms, the law of habeas, like administra-
tive law, requires proper exhaustion, and we have de
scribed this feature of habeas law as follows: “To . . . ‘pro
tect the integrity’ of the federal exhaustion rule, we ask
not only whether a prisoner has exhausted his state reme
dies, but also whether he has properly exhausted those
remedies . . . .” Id., at 848 (citation omitted; emphasis in
original).
   The law of habeas, however, uses terminology that
differs from that of administrative law. In habeas, the
sanction for failing to exhaust properly (preclusion of
review in federal court) is given the separate name of
procedural default, although the habeas doctrines of ex
haustion and procedural default “are similar in purpose
and design and implicate similar concerns,” Keeney v.
Tamayo-Reyes, 504 U. S. 1, 7 (1992). See also Coleman v.
Thompson, 501 U. S. 722, 731–732 (1991). In habeas,
state-court remedies are described as having been “ex
hausted” when they are no longer available, regardless of
the reason for their unavailability. See Gray v. Nether
land, 518 U. S. 152, 161 (1996). Thus, if state-court reme
dies are no longer available because the prisoner failed to
comply with the deadline for seeking state-court review or
for taking an appeal, those remedies are technically ex
hausted, ibid., but exhaustion in this sense does not
automatically entitle the habeas petitioner to litigate his
or her claims in federal court. Instead, if the petitioner
procedurally defaulted those claims, the prisoner generally
is barred from asserting those claims in a federal habeas
proceeding. Id., at 162; Coleman, supra, at 744–751.
                     Cite as: 548 U. S. ____ (2006)                  11

                         Opinion of the Court

                         III
  With this background in mind, we are persuaded that
the PLRA exhaustion requirement requires proper
exhaustion.
                             A
  The text of 42 U. S. C. §1997e(a) strongly suggests that
the PLRA uses the term “exhausted” to mean what the
term means in administrative law, where exhaustion
means proper exhaustion. Section 1997e(a) refers to “such
administrative remedies as are available,” and thus points
to the doctrine of exhaustion in administrative law.
                              B
   Construing §1997e(a) to require proper exhaustion also
fits with the general scheme of the PLRA, whereas re
spondent’s interpretation would turn that provision into a
largely useless appendage. The PLRA attempts to elimi
nate unwarranted federal-court interference with the
administration of prisons,3 and thus seeks to “affor[d]
corrections officials time and opportunity to address com
plaints internally before allowing the initiation of a federal
case.” Nussle, 534 U. S., at 525. See also Booth, 532 U. S.,
at 739. The PLRA also was intended to “reduce the quan
tity and improve the quality of prisoner suits.” Nussle,
supra, at 524.
   Requiring proper exhaustion serves all of these goals. It
gives prisoners an effective incentive to make full use of
the prison grievance process and accordingly provides
prisons with a fair opportunity to correct their own errors.
This is particularly important in relation to state correc
tions systems because it is “difficult to imagine an activity
in which a State has a stronger interest, or one that is
more intricately bound up with state laws, regulations,
——————
  3 See, e.g., 18 U. S. C. §3626(b)(2) (termination of prison-conditions

consent decrees).
12                       WOODFORD v. NGO

                          Opinion of the Court

and procedures, than the administration of its prisons.”
Preiser v. Rodriguez, 411 U. S. 475, 491–492 (1973).
   Proper exhaustion reduces the quantity of prisoner suits
because some prisoners are successful in the administra
tive process, and others are persuaded by the proceedings
not to file an action in federal court.4 Finally, proper
exhaustion improves the quality of those prisoner suits
that are eventually filed because proper exhaustion often
results in the creation of an administrative record that is
helpful to the court. When a grievance is filed shortly
after the event giving rise to the grievance, witnesses can
be identified and questioned while memories are still
fresh, and evidence can be gathered and preserved.
   While requiring proper exhaustion serves the purposes
of the PLRA, respondent’s interpretation of §1997e(a)
——————
  4 The  dissent’s objection, post, at 4, that exhaustion simpliciter is
enough to reduce frivolous prisoner suits is not well taken. First, what
matters is not whether proper exhaustion was necessary to reach that
goal, but whether proper exhaustion was mandated by Congress.
Second, the empirical support for the dissent’s conclusion is weak. The
dissent points to a drop in volume of prisoner litigation between 1995
and 2000 and concludes that it was “clearly a direct result of the
PLRA’s exhaustion requirement.” Post, at 12. But this mistakes
correlation for causation: A requirement of exhaustion simpliciter will
not, absent a mollified prisoner, prevent a case from being docketed—
and thus appearing in the filing statistics the dissent cites. The credit
for reduced filings more likely belongs to the PLRA’s enactment of 28
U. S. C. §1915A (requiring district courts to screen “before docketing, if
feasible” prisoner civil complaints), and its amendments to §1915
(forbidding frequent-filer prisoners from proceeding in forma pauperis).
Finally, prisoner civil rights and prison conditions cases still account
for an outsized share of filings: From 2000 through 2005, such cases
represented between 8.3% and 9.8% of the new filings in the federal
district courts, or on average about one new prisoner case every other
week for each of the nearly 1000 active and senior district judges across
the country. See Administrative Office of the United States Courts,
Judicial Facts and Figures, tbls. 1.1, 4.4, 4.6, http://www.uscourts.gov/
judicialfactsfigures/contents.html (as visited June 19, 2006, and avail
able in Clerk of Court’s case file).
                  Cite as: 548 U. S. ____ (2006)           13

                      Opinion of the Court

would make the PLRA exhaustion scheme wholly ineffec
tive. The benefits of exhaustion can be realized only if the
prison grievance system is given a fair opportunity to
consider the grievance. The prison grievance system will
not have such an opportunity unless the grievant complies
with the system’s critical procedural rules. A prisoner
who does not want to participate in the prison grievance
system will have little incentive to comply with the sys
tem’s procedural rules unless noncompliance carries a
sanction, and under respondent’s interpretation of the
PLRA noncompliance carries no significant sanction. For
example, a prisoner wishing to bypass available adminis
trative remedies could simply file a late grievance without
providing any reason for failing to file on time. If the
prison then rejects the grievance as untimely, the prisoner
could proceed directly to federal court. And acceptance of
the late grievance would not thwart the prisoner’s wish to
bypass the administrative process; the prisoner could
easily achieve this by violating other procedural rules
until the prison administration has no alternative but to
dismiss the grievance on procedural grounds. We are
confident that the PLRA did not create such a toothless
scheme.
   Respondent argues that his interpretation of the PLRA’s
exhaustion provision would filter out frivolous claims
because, by the time the deadline for filing a grievance has
passed, the inmate may no longer wish to file suit. Brief
for Respondent 43. But since the deadline for filing an
administrative grievance is generally not very long—14 to
30 days according to the United States, see Brief for
United States as Amicus Curiae 29, and even less accord
ing to respondent, see Brief for Respondent 30, n. 17—it is
doubtful that Congress thought requiring a prisoner to
wait this long would provide much of a deterrent. Indeed,
many prisoners would probably find it difficult to prepare,
file, and serve a civil complaint before the expiration of the
14                   WOODFORD v. NGO

                      Opinion of the Court

deadline for filing a grievance in many correctional
systems.
  Respondent also contends that his interpretation of the
PLRA exhaustion requirement would filter out frivolous
claims because prisoners could not simply wait until the
deadline for filing an administrative grievance had passed.
According to respondent, “most grievance systems give
administrators the discretion to hear untimely griev
ances,” and therefore a prisoner “will be required to file an
untimely grievance and thereby give the grievance sys
tem” the opportunity to address the complaint. Id., at 43.
But assuming for the sake of argument that the premise of
this argument is correct, i.e., that a court could never
conclude that administrative remedies were unavailable
unless an administrative decision had so held, but see
Coleman, 501 U. S., at 735, n., a prisoner who does not
want to participate in the prison grievance process would
have little difficulty in forcing the prison to dismiss his
administrative case on procedural grounds. Under the
California system, for example, a prisoner has numerous
opportunities to miss deadlines. Therefore, the task of
engineering such a dismissal of a grievance on procedural
grounds is unlikely to be sufficient to alter the conduct of a
prisoner whose objective is to bypass the administrative
process.
                             C
   Finally, as interpreted by respondent, the PLRA ex
haustion requirement would be unprecedented. Respon
dent has not pointed to any statute or case that purports
to require exhaustion while at the same time allowing a
party to bypass deliberately the administrative process by
flouting the agency’s procedural rules. It is most unlikely
that the PLRA, which was intended to deal with what was
perceived as a disruptive tide of frivolous prisoner litiga
tion, adopted an exhaustion requirement that goes further
                 Cite as: 548 U. S. ____ (2006)          15

                     Opinion of the Court

than any other model that has been called to our attention
in permitting the wholesale bypassing of administrative
remedies. Respondent identifies three models for the
scheme of “exhaustion simpliciter” that he believes is set
out in the PLRA, but none of these examples is apt.
  Respondent first looks to habeas law as it existed prior
to Wainwright v. Sykes, 433 U. S. 72 (1977). Before then,
a federal habeas claim could be procedurally defaulted
only if the prisoner deliberately bypassed state remedies.
See Fay v. Noia, 372 U. S. 391, 438 (1963). It would be
fanciful, however, to suggest that the PLRA exhaustion
requirement was patterned on habeas law as it existed in
the years between Fay and Wainwright. As respondent
stresses, the PLRA was enacted contemporaneously with
the Antiterrorism and Effective Death Penalty Act of 1996
(AEDPA), 110 Stat. 104, which gave federal habeas review
a structure markedly different from that which existed in
the period between Fay and Wainwright.
  Furthermore, respondent’s interpretation of §1997e(a)
would not duplicate the scheme that existed in habeas
during that interval.     As interpreted by respondent,
§1997e(a) would permit a prisoner to bypass deliberately
and flagrantly administrative review without any risk of
sanction. Because it is unlikely that the PLRA was in
tended to permit this, the two Courts of Appeals that have
held that §1997e(a) does not require proper exhaustion
both pointedly stated that their decisions did not allow a
prisoner to bypass deliberately administrative remedies.
See 403 F. 3d, at 629; Thomas, 337 F. 3d, at 732, and n. 4.
Neither of these courts, however, explained how §1997e(a)
can be interpreted in this way—that is, so that it does not
require proper exhaustion but somehow proscribes delib
erate bypass.
  Apparently recognizing that such an interpretation
neither has a statutory basis nor refers to a concept of
exhaustion from an existing body of law, respondent does
16                  WOODFORD v. NGO

                     Opinion of the Court

not contend that §1997e(a) prohibits deliberate bypass; in
his view, all that §1997e(a) demands is that a prisoner
wait until any opportunity for administrative review has
evaporated. But in making this argument, respondent
asks us to hold that the PLRA was meant to adopt an
exhaustion scheme that stands in sharp contrast to both
current and past habeas law and is unlike any other ex
haustion scheme that has been called to our attention.
  Respondent next suggests that the PLRA exhaustion
requirement was patterned on §14(b) of the Age Discrimi
nation in Employment Act of 1967, (ADEA), 81 Stat. 607,
codified at 29 U. S. C. §633(b), and §706(e) of Title VII of
the Civil Rights Act of 1964, 78 Stat. 260, as redesignated
and amended, 42 U. S. C. §2000e–5(e), but these are im
plausible models. Neither of these provisions makes
reference to the concept of exhaustion, and neither is in
any sense an exhaustion provision.
  In Oscar Mayer & Co. v. Evans, 441 U. S. 750 (1979), we
considered §14(b) of the ADEA, which provides that, if a
State has an agency to redress state-law age-related em
ployment-discrimination claims, an ADEA claim may not
be brought in federal court “before the expiration of sixty
days after proceedings have been commenced under the
State law.” 29 U. S. C. §633(b) (emphasis added). This
provision makes no reference to the exhaustion of state
remedies, only to the “commence[ment]” of state proceed
ings, and this provision leaves no doubt that proper com
mencement of those proceedings is not required. As we
noted, see Oscar Mayer, 441 U. S., at 759, §14(b) of the
ADEA states that the requirement of commencement is
satisfied merely by sending the state agency a signed
statement of the pertinent facts, and §14(b) explicitly
provides that the commencement requirement does not
entail compliance with any other state procedural rule,
including a deadline for initiating the state proceeding,
id., at 760. We see little similarity between §14(b), which
                 Cite as: 548 U. S. ____ (2006)           17

                     Opinion of the Court

merely requires the commencement of state proceedings
and explicitly does not require timely commencement, and
42 U. S. C. §1997e(a), which expressly requires exhaustion
of available administrative remedies with no reference to a
federally based limiting principle.
   Section 706(e) of Title VII is also fundamentally differ
ent from the PLRA exhaustion provision. As interpreted
by this Court, §706(e) means that a complainant who
“initially institutes proceedings with a state or local
agency with authority to grant or seek relief from the
practice charged” must “file a charge” with that agency, or
“have the EEOC refer the charge to that agency, within
240 days of the alleged discriminatory event . . . .” EEOC
v. Commercial Office Products Co., 486 U. S. 107, 110–111
(1988). Following the reasoning of Oscar Mayer, we held
that this filing requirement did not demand that the
charge submitted to the state or local authority be filed in
compliance with the authority’s time limit. 486 U. S., at
123–125. Because §706(e) of Title VII, refers only to the
filing of a charge with a state or local agency and not to
the exhaustion of remedies, §706(e) cannot be viewed as a
model for the PLRA exhaustion provision.
                              IV
  Respondent’s remaining arguments regarding the inter
pretation of 42 U. S. C. §1997e(a) are unconvincing. Rely
ing on the use of the term “until” in the phrase “until such
administrative remedies as are available are exhausted,”
respondent contends that “[t]he use of the temporal word
‘until’ . . . conveys a timing requirement: it assumes that
the question to be answered is simply whether the pris
oner can file suit now or must wait until later.” Brief for
Respondent 11. Likewise, according to respondent, the
use of the present tense (“such administrative remedies as
are available,” §1997e(a) (emphasis added)), requires “a
focus on whether any administrative remedies are pres
18                  WOODFORD v. NGO

                     Opinion of the Court

ently available.” Id., at 12. But saying that a party may
not sue in federal court until the party first pursues all
available avenues of administrative review necessarily
means that, if the party never pursues all available ave
nues of administrative review, the person will never be
able to sue in federal court. Thus, §1997e(a)’s use of the
term “until” and the present tense does not support re
spondent’s position.
   Respondent attaches significance to the fact that the
PLRA exhaustion provision does not expressly state that a
prisoner must have “properly exhausted” available admin
istrative remedies, whereas a tolling provision of the
AEDPA provides that the time for filing a federal habeas
petition is tolled during the period when “a properly filed
application for State post-conviction or other collateral
review . . . is pending.” 28 U. S. C. §2244(d)(2) (emphasis
added). In our view, respondent draws an unreasonable
inference from the difference in the wording of these two
provisions. Although the AEDPA and the PLRA were
enacted at roughly the same time, they are separate and
detailed pieces of legislation. Moreover, the AEDPA and
PLRA provisions deal with separate issues: tolling in the
case of AEDPA and exhaustion in the case of the PLRA.
   Respondent maintains that his interpretation of the
PLRA exhaustion provision is bolstered by another PLRA
provision, 42 U. S. C. §1997e(c)(2), that permits a district
court to dismiss certain prisoner claims “without first
requiring the exhaustion of administrative remedies.”
According to respondent, this provision shows that Con
gress thought that, at the point when a district court
might make such a ruling (which would typically be well
after the filing of the complaint), a prisoner might still
have the opportunity to exhaust administrative remedies.
Because short administrative filing deadlines would make
this impossible, respondent contends, Congress cannot
have thought that a prisoner’s failure to comply with those
                    Cite as: 548 U. S. ____ (2006)                  19

                         Opinion of the Court

deadlines would preclude litigation in federal court.
   Respondent’s argument is unconvincing for at least two
reasons. First, respondent has not shown that Congress
had reason to believe that every prison system would have
relatively short and categorical filing deadlines. Indeed,
respondent asserts that most grievance systems give
administrators the discretion to hear untimely grievances.
Second, even if dismissals under §1997e(c)(2) typically
occur when the opportunity to pursue administrative
remedies has passed, §1997e(c)(2) still serves a useful
function by making it clear that the PLRA exhaustion
requirement is not jurisdictional, and thus allowing a
district court to dismiss plainly meritless claims without
first addressing what may be a much more complex ques
tion, namely, whether the prisoner did in fact properly
exhaust available administrative remedies.5
   Respondent next argues that the similarity between the
wording of the PLRA exhaustion provision and the
AEDPA exhaustion provision, 28 U. S. C. §2254(c), shows
that the PLRA provision was meant to incorporate the
narrow technical definition of exhaustion that applies in
habeas. We reject this argument for two reasons.
   First, there is nothing particularly distinctive about the
wording of the habeas and PLRA exhaustion provisions.
They say what any exhaustion provision must say—that a
judicial remedy may not be sought or obtained unless,
until, or before certain other remedies are exhausted. It
is, therefore, unrealistic to infer from the wording of the
PLRA provision that Congress framed and adopted that
——————
  5 Questions regarding the timeliness of prisoner filings occur fre

quently. See, e.g., Wallace v. Burbury, 305 F. Supp. 2d 801, 806 (ND
Ohio 2003); Pusey v. Belanger, No. Civ. 02–351–SLR, 2004 WL 2075472
(D. Del., Sept. 14, 2004); Eakle v. Tennis, No. Civ. 4:CV–04–2040, 2005
WL 2266270 (MD Pa., Sept. 16, 2005); Williams v. Briley, No. 04 C
5701, 2005 WL 1498865 (ND Ill., June 21, 2005); Issac v. Nix, No. Civ.
A. 2:04CV172RWS, 2006 WL 861642 (ND Ga., Mar. 30, 2006).
20                    WOODFORD v. NGO

                      Opinion of the Court

provision with habeas law and not administrative law in
mind. Indeed, the wording of the PLRA provision (a pris
oner may not bring an action with respect to prison condi
tions “until such administrative remedies as are available
are exhausted”) is strikingly similar to our description of
the doctrine of administrative exhaustion (“ ‘no one is
entitled to judicial relief for a supposed or threatened
injury until the prescribed administrative remedy has been
exhausted,’ ” McKart, 395 U. S., at 193 (citation omitted;
emphasis added)).
   Second, respondent’s suggestion that the PLRA was
meant to incorporate the same technical distinction that
exists in habeas law without providing any sanction to
prevent willful noncompliance—not even the deliberate
bypass standard of Fay—would produce a scheme that in
practical terms is radically different from the habeas
scheme. Copying habeas’ narrow definition of exhaustion
without furnishing any sanction to promote compliance
would be like copying the design for an airplane but omit
ting one of the wings.
   Respondent contends that requiring proper exhaustion
will lead prison administrators to devise procedural re
quirements that are designed to trap unwary prisoners
and thus to defeat their claims. Respondent does not
contend, however, that anything like this occurred in his
case, and it is speculative that this will occur in the future.
Corrections officials concerned about maintaining order in
their institutions have a reason for creating and retaining
grievance systems that provide—and that are perceived by
prisoners as providing—a meaningful opportunity for
prisoners to raise meritorious grievances. And with re
spect to the possibility that prisons might create proce
dural requirements for the purpose of tripping up all but
the most skillful prisoners, while Congress repealed the
“plain, speedy, and effective” standard, see 42 U. S. C.
§1997e(a)(1) (1994 ed.) (repealed 1996), we have no occa
                 Cite as: 548 U. S. ____ (2006)           21

                     Opinion of the Court

sion here to decide how such situations might be
addressed.
  Respondent argues that requiring proper exhaustion is
harsh for prisoners, who generally are untrained in the
law and are often poorly educated. This argument over
looks the informality and relative simplicity of prison
grievance systems like California’s, as well as the fact that
prisoners who litigate in federal court generally proceed
pro se and are forced to comply with numerous unforgiving
deadlines and other procedural requirements.
                       *     *    *
  For these reasons, we reverse the judgment of the Court
of Appeals for the Ninth Circuit and remand the case for
proceedings consistent with this opinion.
                                          It is so ordered.
                  Cite as: 548 U. S. ____ (2006)             1

                BREYER, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                           _________________

                           No. 05–416
                           _________________


   JEANNE S. WOODFORD, ET AL., PETITIONERS v.

                VIET MIKE NGO 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                         [June 22, 2006] 


   JUSTICE BREYER, concurring in the judgment.
   I agree with the Court that, in enacting the Prison
Litigation Reform Act (PLRA), 42 U. S. C. §1997e(a),
Congress intended the term “exhausted” to “mean what
the term means in administrative law, where exhaustion
means proper exhaustion.” Ante, at 11. I do not believe
that Congress desired a system in which prisoners could
elect to bypass prison grievance systems without conse
quences. Administrative law, however, contains well
established exceptions to exhaustion. See Sims v. Apfel,
530 U. S. 103, 115 (2000) (BREYER, J., joined by Rehnquist,
C. J., and SCALIA and KENNEDY, JJ., dissenting) (constitu
tional claims); Shalala v. Illinois Council on Long Term
Care, Inc., 529 U. S. 1, 13 (2000) (futility); McKart v. United
States, 395 U. S. 185, 197–201 (1969) (hardship); McCarthy
v. Madigan, 503 U. S. 140, 147–148 (1992) (inadequate or
unavailable administrative remedies); see generally II R.
Pierce, Administrative Law Treatise §15 (4th ed. 2002).
Moreover, habeas corpus law, which contains an exhaustion
requirement that is “substantively similar” to administra
tive law’s and which informs the Court’s opinion, ante, at 9
10, also permits a number of exceptions. See post, at 5, n. 5
(STEVENS, J., dissenting) (noting that habeas corpus law
permits “petitioners to overcome procedural defaults if they
can show that the procedural rule is not firmly established
2                    WOODFORD v. NGO

               BREYER, J., concurring in judgment

and regularly followed, if they can demonstrate cause and
prejudice to overcome a procedural default, or if enforcing
the procedural default rule would result in a miscarriage of
justice” (citations omitted)).
   At least two Circuits that have interpreted the statute
in a manner similar to that which the Court today adopts
have concluded that the PLRA’s proper exhaustion re
quirement is not absolute. See Spruill v. Gillis, 372 F. 3d
218, 232 (CA3 2004); Giano v. Goord, 380 F. 3d 670, 677
(CA2 2004). In my view, on remand, the lower court
should similarly consider any challenges that petitioner
may have concerning whether his case falls into a tradi
tional exception that the statute implicitly incorporates.
                 Cite as: 548 U. S. ____ (2006)            1

                    STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 05–416
                         _________________


   JEANNE S. WOODFORD, ET AL., PETITIONERS v.

                VIET MIKE NGO 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                        [June 22, 2006] 


   JUSTICE STEVENS, with whom JUSTICE SOUTER and
JUSTICE GINSBURG join, dissenting.
   The citizen’s right to access an impartial tribunal to
seek redress for official grievances is so fundamental and
so well established that it is sometimes taken for granted.
A state statute that purported to impose a 15-day period of
limitations on the right of a discrete class of litigants to
sue a state official for violation of a federal right would
obviously be unenforceable in a federal court. The ques
tion in this case is whether, by enacting the exhaustion
requirement in the Prison Litigation Reform Act of 1995
(PLRA), Congress intended to authorize state correction
officials to impose a comparable limitation on prisoners’
constitutionally protected right of access to the federal
courts. The text of the statute, particularly when read in
the light of our well-settled jurisprudence, provides us with
the same unambiguous negative answer that common sense
would dictate.
                            I
  Congress enacted the following exhaustion requirement
in the PLRA:
    “No action shall be brought with respect to prison
    conditions under section 1983 of this title, or any
    other Federal law, by a prisoner confined in any jail,
2                        WOODFORD v. NGO

                        STEVENS, J., dissenting

     prison, or other correctional facility until such admin
     istrative remedies as are available are exhausted.” 42
     U. S. C. §1997e(a).
   This provision requires prisoners to exhaust informal
remedies before filing a lawsuit under federal law. They
must file an administrative grievance and, if the resolu
tion of that grievance is unsatisfactory to them, they must
exhaust available administrative appeals. The statute,
however, says nothing about the reasons why a grievance
may have been denied; it does not distinguish between a
denial on the merits and a denial based on a procedural
error. It does not attach any significance to a prison offi
cial’s decision that a prisoner has made procedural mis
steps in exhausting administrative remedies. In the
words of federal courts jurisprudence, the text of the
PLRA does not impose a waiver, or a procedural default,
sanction, upon those prisoners who make such procedural
errors. See Engle v. Isaac, 456 U. S. 107, 125–126, n. 28
(1982) (explaining that “the problem of waiver is separate
from the question whether a state prisoner has exhausted
state remedies”).1 The plain text of the PLRA simply
requires that “such administrative remedies as are avail
able” be exhausted before the prisoner can take the seri
ous step of filing a federal lawsuit against the officials who
hold him in custody.
   Today, however, the Court concludes that the “PLRA
exhaustion requirement requires proper exhaustion,” ante,
at 10. The absence of textual support for that conclusion
is a sufficient reason for rejecting it. Unlike 28 U. S. C.
——————
   1 Because we have used the term “waiver” in referring to this sanction

in the habeas corpus context, I use that term in this opinion. Strictly
speaking, it would be more accurate to characterize this sanction as a
“forfeiture” sanction, as there is no question that prisoners do not, by
making a procedural error in the course of exhausting administrative
remedies, purposefully relinquish their right to bring constitutional
claims in federal court.
                     Cite as: 548 U. S. ____ (2006)                    3

                        STEVENS, J., dissenting

§2244(d)(2), a tolling provision of the Antiterrorism and
Effective Death Penalty Act of 1996, which was signed
into law just two days before the PLRA, 42 U. S. C.
§1997e(a) lacks any textual requirement of proper exhaus
tion. See Artuz v. Bennett, 531 U. S. 4, 8 (2000) (explaining
the importance of the textual requirement that an applica
tion be “properly filed” under 28 U. S. C. §2244(d)(2)). In
stead, just as in the habeas context, under the PLRA a
prisoner “who has [procedurally] defaulted his federal
claims in [a state prison grievance proceeding] meets the
technical requirements for exhaustion; there are no state
remedies any longer ‘available’ to him.” Coleman v.
Thompson, 501 U. S. 722, 732 (1991). Accordingly, under the
plain text of 42 U. S. C. §1997e(a), respondent satisfied his
duty to exhaust available administrative remedies before
filing a federal lawsuit.
                             II
  The majority essentially ignores the PLRA’s text,2
suggesting instead that general administrative law princi
ples, which allow courts in certain circumstances to im
pose procedural default sanctions as a matter of federal
common law, suggest we should read waiver into the
PLRA. However, as discussed in Part III, infra, our cases
make clear that such extratextual waiver sanctions are
only appropriate if a statute directs a federal court to act
——————
  2 The majority does not claim that the plain language of the statute
dictates its decision, but rather that the text “strongly suggests” that
the PLRA includes a procedural default sanction, ante, at 10. The
majority then states: “Section 1997e(a) refers to ‘such administrative
remedies as are available,’ and thus points to the doctrine of exhaustion
in administrative law.” Ibid. The reference to “administrative reme
dies” simply addresses the fact that the review procedures provided by
prison officials are administrative in character rather than judicial. At
any rate, as discussed in Part III, infra, the doctrine of exhaustion in
administrative law does not support the majority’s engraftment of a
procedural default sanction into the PLRA.
4                     WOODFORD v. NGO

                     STEVENS, J., dissenting

as an appellate tribunal directly reviewing the decision of
a federal agency. Because actions brought under Rev.
Stat. §1979, 42 U. S. C. §1983, such as respondent’s, are
de novo proceedings in federal district court, the majority’s
invocation of these common-law principles is seriously
misguided.
   The majority’s disregard of the plain text of the PLRA is
especially unjustified in light of the backdrop against
which the statute was enacted. We presume, of course,
that Congress is familiar with this Court’s precedents and
expects its legislation to be interpreted in conformity with
those precedents. See, e.g., Edelman v. Lynchburg College,
535 U. S. 106, 117, n. 13 (2002); Porter v. Nussle, 534 U. S.
516, 528 (2002); North Star Steel Co. v. Thomas, 515 U. S.
29, 34 (1995). This strong presumption is even more forceful
when the underlying precedent is “ ‘unusually important.’ ”
Gebser v. Lago Vista Independent School Dist., 524 U. S.
274, 294, n. 1 (1998) (quoting Cannon v. University of Chi
cago, 441 U. S. 677, 699 (1979)). Consistent with this pre
sumption, if we have already provided a definitive interpre
tation of the language in one statute, and Congress then
uses nearly identical language in another statute, we will
give the language in the latter statute an identical interpre
tation unless there is a clear indication in the text or legisla
tive history that we should not do so. See, e.g., United
States v. Wells, 519 U. S. 482, 495 (1997). Under these
elementary principles of statutory interpretation, the
PLRA’s exhaustion requirement does not incorporate a
procedural default component.
   As the Solicitor General correctly points out in his brief
supporting petitioners, “the PLRA’s exhaustion provision
is essentially identical to that of the habeas corpus stat
ute.” Brief for United States as Amicus Curiae 13. Spe
cifically, a provision in the federal habeas statute, first
enacted in 1948 as a codification of a previous judge-made
                      Cite as: 548 U. S. ____ (2006)                     5

                         STEVENS, J., dissenting

rule,3 bars relief “unless it appears that . . . the applicant
has exhausted the remedies available in the courts of the
State,” 28 U. S. C. §2254(b)(1)(A).4 The PLRA similarly
bars judicial relief “until such administrative remedies as
are available are exhausted,” 42 U. S. C. §1997e(a). The
only noteworthy distinction between the two provisions is
that 28 U. S. C. §2254(b)(1)(A) uses the word “unless,”
whereas 42 U. S. C. §1997e(a) uses the word “until.” If
anything, this distinction suggests that the exhaustion
requirement in the PLRA is less amenable to a waiver
sanction than the comparable requirement in the habeas
statute: The word “until” indicates a temporal condition
whereas the word “unless” would have been more appro
priate for a procedural bar.
  Notwithstanding the use of the word “unless” in 28
U. S. C. §2254(b)(1)(A), as the majority correctly recog
nizes, we have held that state-court remedies are “ex
hausted” for the purposes of the federal habeas statute so
long as “they are no longer available, regardless of the
reason for their unavailability,” ante, at 9. In other words,
the exhaustion requirement in the federal habeas statute
does not incorporate a procedural default sanction.5
——————
  3 See generally O’Sullivan v. Boerckel, 526 U. S. 838, 850–853 (1999)

(STEVENS, J., joined by GINSBURG and BREYER, JJ., dissenting) (tracing
history of exhaustion requirement in habeas law).
  4 This language is, in relevant part, identical to the language as it

was enacted in 1948. See 62 Stat. 967.
  5 In habeas law it is a separate judge-made doctrine of procedural

default, stemming from our decision in Wainwright v. Sykes, 433 U. S.
72 (1977), that may bar relief even though a claim has been exhausted.
This procedural default doctrine is based on unique considerations of
comity in the habeas context, including the need to ensure that the state
criminal trial remains the “main event” rather than a “tryout on the road”
for a later federal habeas proceeding. Id., at 90 (internal quotation marks
omitted). Moreover, procedural default in habeas is closely related to the
principle that this Court lacks certiorari jurisdiction to review a state-
court judgment that rests on an adequate and independent state proce
dural ground. See id., at 81–82. It is undisputed that these unique
6                        WOODFORD v. NGO

                         STEVENS, J., dissenting

  Between Congress’ codification of the exhaustion re
quirement in federal habeas law and Congress’ adoption of
an essentially identical exhaustion requirement in the
PLRA, we decided no fewer than six cases in which we
stated explicitly that a habeas petitioner satisfies the
statutory exhaustion requirement so long as state-court
remedies are no longer available to him at the time of the
federal-court filing, regardless of the reason for their
unavailability. See Coleman, 501 U. S., at 731; Castille v.
Peoples, 489 U. S. 346, 351 (1989); Teague v. Lane, 489
U. S. 288, 298 (1989); Engle, 456 U. S., at 125, n. 8; Hum
phrey v. Cady, 405 U. S. 504, 516 (1972); Fay v. Noia, 372
U. S. 391, 434–435 (1963).
  The Court rejects the obvious analogy to habeas law
because the wording of the PLRA’s exhaustion provision is
also “strikingly similar to our description of the doctrine of
administrative exhaustion, (“ ‘no one is entitled to judicial
relief for a supposed or threatened injury until the pre
——————
considerations do not apply in the context of 42 U. S. C. §1983 suits,
because the “very purpose of §1983 was to interpose the federal courts
between the States and the people, as guardians of the people’s federal
rights.” Mitchum v. Foster, 407 U. S. 225, 242 (1972). Accordingly, the
majority correctly does not suggest that we incorporate our procedural
default jurisprudence from the federal habeas context into prison condi
tions suits under §1983.
   Nonetheless, I fear that the majority’s analysis may actually create a
harsher procedural default regime under the PLRA than the judge-
made procedural default doctrine in habeas law. But see Muhammad v.
Close, 540 U. S. 749, 751 (2004) (per curiam) (stating that “[p]risoners
suing under §1983 . . . generally face a substantially lower gate [than
prisoners seeking habeas corpus relief], even with the requirement of the
Prison Litigation Reform Act of 1995 that administrative opportunities be
exhausted first” (citing 42 U. S. C. §1997e(a))). Our habeas jurisprudence
allows petitioners to overcome procedural defaults if they can show that
the procedural rule is not firmly established and regularly followed, see
James v. Kentucky, 466 U. S. 341, 348 (1984), if they can demonstrate
cause and prejudice to overcome a procedural default, or if enforcing
the procedural default rule would result in a miscarriage of justice, see
Murray v. Carrier, 477 U. S. 478 (1986).
                 Cite as: 548 U. S. ____ (2006)            7

                    STEVENS, J., dissenting

scribed administrative remedy has been exhausted,’ ” ante,
at 20 (quoting McKart v. United States, 395 U. S. 185, 193
(1969), in turn citing Myers v. Bethlehem Shipbuilding
Corp., 303 U. S. 41, 50–51 (1938)). The language quoted by
the majority from our case law is indeed similar to the
language of the PLRA (and the habeas corpus statute).
But this provides no help to the majority: We clearly used
this language to describe only an exhaustion requirement,
not a procedural default sanction.
   The quoted language originally appeared in Justice
Brandeis’ opinion in Myers, 303 U. S., at 50–51. Myers is a
simple exhaustion case: The question presented was
whether an employer could seek the immediate intervention
of federal courts in response to a complaint filed with the
National Labor Relations Board that it had engaged in
unfair labor practices, or whether it had to await the conclu
sion of the Board’s proceedings to avail itself of judicial
review. The case was purely about timing—there was no
discussion whatever of procedural default.
   McKart clearly recognized that the language of Myers
concerned only exhaustion, not procedural default. Imme
diately after quoting Myers, the McKart Court discussed the
benefits of exhaustion (primarily avoiding premature inter
ruption of the agency process), and drew an analogy to
judicial rules that limit interlocutory appeals, without
making any reference to procedural default. See 395 U. S.,
at 193–194. It was not until later in the opinion that the
McKart Court turned to a discussion of the considerations
underlying the imposition of a procedural default sanction
in cases “where the administrative process is at an end and
a party seeks judicial review of a decision that was not
appealed through the administrative process.” Id., at 194.
   In sum, the language the majority quotes from McKart
further supports the presumption that Congress intended
the exhaustion requirement in the PLRA to be read in
conformity with our decisions interpreting the exhaustion
8                    WOODFORD v. NGO

                    STEVENS, J., dissenting

requirement in the federal habeas statute—that is, to
require exhaustion, but not to impose a waiver sanction
for procedural errors made in the course of exhaustion.

                              III
   Absent any support for a procedural default sanction in
the text of the PLRA, the Court turns to background prin
ciples of administrative law in an effort to justify its hold
ing. See ante, at 7–8. The Court’s discussion of these
background administrative law principles misapprehends
our precedent.
   As a general rule in the administrative law context,
courts should not “ ‘topple over administrative decisions
unless the administrative body has not only erred, but has
erred against objection made at the appropriate time under
its practice.’ ” Ante, at 8 (quoting United States v. L. A.
Tucker Truck Lines, Inc., 344 U. S. 33, 37 (1952)). This
doctrine is, “like most judicial doctrines, subject to numer
ous exceptions. Application of the doctrine to specific
cases requires an understanding of its purposes and of the
particular administrative scheme involved.” McKart, 395
U. S., at 193 (footnote omitted); see id., at 198–201 (declin
ing to apply waiver doctrine in the circumstances of the case
before it).
   The waiver doctrine in administrative law is “largely [a]
creatur[e] of statute.” Sims v. Apfel, 530 U. S. 103, 107
(2000). In other words, many statutes explicitly prohibit
courts from considering claims “ ‘that ha[ve] not been
urged’ ” before the administrative agency. Id., at 108
(quoting National Labor Relations Act, 29 U. S. C. §160(e)
(1982 ed.)). See L. A. Tucker Truck Lines, 344 U. S., at 36,
n. 6 (collecting statutes). It is important to emphasize
that statutory waiver requirements always mandate, by
their plain terms, that courts shall not consider arguments
not properly raised before the agency; we have never
                      Cite as: 548 U. S. ____ (2006)                        9

                          STEVENS, J., dissenting

suggested that the word “exhaustion,” standing alone,
imposes a statutory waiver requirement. Accordingly, the
Court’s claim that a procedural default sanction is man
dated by simply “interpreting and applying the statutory
requirement set out in the PLRA exhaustion provision,”
ante, at 9, n. 2, is patently erroneous.
   In the federal administrative law context we have also
imposed waiver requirements even in the absence of ex
plicit statutory directive. This judge-made rule, discussed
extensively by the majority, see ante, at 6–8, however, is
based on “an analogy to the rule that appellate courts will
not consider arguments not raised before trial courts.”
Sims, 530 U. S., at 108–109. As amici curiae law profes
sors explain, this is because, in the context of such appel
late review proceedings, procedural errors in the course of
exhaustion naturally create bars to review because the
decision under review rests on a procedural ground. Brief
for Law Professors 1. Moreover, the rule that appellate
tribunals will not consider claims not properly exhausted
below prevents parties from being unfairly surprised on
appeal by resolution of issues about which they lacked an
opportunity or incentive to introduce evidence at trial.
See Sims, 530 U. S., at 109. Accordingly, whether a court
should impose a procedural default sanction for issues not
properly exhausted in a prior administrative proceeding
“depends on the degree to which the analogy to normal
adversarial litigation applies in a particular administra
tive proceeding.” Ibid. (citing L. A. Tucker Truck Lines
and Hormel v. Helvering, 312 U. S. 552 (1941)). If the
analogy does not hold, we will not impose a procedural
default sanction. See Sims, 530 U. S., at 108–110.6
——————
   6 The majority’s attempt to distinguish Sims as concerning “different

questions,” ante, at 8, n. 2, is perplexing, particularly in light of the fact
that the United States, in its brief supporting petitioners, relies on
Sims to argue that our administrative law decisions support the propo
sition that the Court should impose a waiver sanction into the PLRA.
10                       WOODFORD v. NGO

                        STEVENS, J., dissenting

   Applying these principles, it is clear that ordinary prin
ciples of administrative law do not justify engrafting
procedural default into the PLRA. The purpose of a 42
U. S. C. §1983 action such as that filed by respondent is
not to obtain direct review of an order entered in the
grievance procedure, but to obtain redress for an alleged
violation of federal law committed by state corrections
officials. See, e.g., Mitchum v. Foster, 407 U. S. 225, 242
(1972). It is undisputed that the PLRA does nothing to
change the nature of the federal action under §1983; pris
oners who bring such actions after exhausting their ad
ministrative remedies are entitled to de novo proceedings
in the federal district court without any deference (on
issues of law or fact) to any ruling in the administrative
grievance proceedings. In sum, because federal district
court proceedings in prison condition litigation bear no
resemblance to appellate review of lower court decisions,
the administrative law precedent cited by the majority
makes clear that we should not engraft a judge-made
procedural default sanction into the PLRA.7 The major
ity’s misapprehension of our precedent is especially trou
——————
See Brief for United States as Amicus Curiae 11. Although the particu
lar procedural error made during the exhaustion of administrative
remedies was different in Sims than the procedural error at issue here,
our analysis in Sims concerned the circumstances under which we
should or should not engraft a waiver sanction into the administrative
exhaustion process generally. See 530 U. S., at 108–112; id., at 112–
113 (O’Connor, J., concurring in part and concurring in judgment); id.,
at 114–115 (BREYER, J., dissenting).
   7 The majority’s suggestion that habeas law indicates otherwise, see

ante, at 8 n. 2, is incorrect. As explained above, see n. 5, supra, the
judge-made procedural default sanction in habeas law is based on
unique considerations that do not apply to §1983 suits. Our precedent
concerning judicial review of administrative proceedings, upon which
the majority purports to rely, see ante, at 11, makes clear that we will
not impose a waiver sanction when judicial review of the administra
tive decision does not resemble appellate review of lower court
decisions.
                    Cite as: 548 U. S. ____ (2006)                 11

                       STEVENS, J., dissenting

bling because, as the American Bar Association points out,
we should be particularly hesitant to impose “judicially
created procedural technicalities . . . ‘in a statutory
scheme in which laymen, unassisted by trained lawyers,
initiate the process.’ ” Brief as Amicus Curiae 11 (quoting
Oscar Mayer & Co. v. Evans, 441 U. S. 750, 765, n. 13
(1979)).8
   Finally, the majority’s invocation of judge-made admin
istrative law principles fails for an entirely separate rea
son: An “established exception” to the judge-made doc
trine of procedural default in review of administrative
proceedings permits individuals to raise constitutional
complaints for the first time in federal court, even if they
failed to raise those claims properly before the agency.
Sims, 530 U. S., at 115 (BREYER, J., joined by Rehnquist,
C. J., and SCALIA and KENNEDY, JJ., dissenting) (citing
Mathews v. Eldridge, 424 U. S. 319, 329, n. 10 (1976)).
Because respondent has raised constitutional claims,
under our precedent, the Court may not, as a matter of
federal common law, apply an extrastatutory waiver re
quirement against him.
                            IV
  The principal arguments offered by the Court in support
of its holding are policy arguments that, in its view, are
grounded in the purposes of the PLRA.9 The majority
——————
  8 The majority notes that many prisoners proceed pro se in federal
court, where there are also time limits and other procedural require
ments. See ante, at 20. However, the timeliness and other procedural
requirements of prison grievance systems are generally far more
stringent than those imposed by federal courts. See Brief for American
Civil Liberties Union et al. as Amici Curiae 6, n. 1, 25–27; Brief for
Jerome N. Frank Legal Services Organization of Yale Law School as
Amicus Curiae A1–A7.
  9 Of course, if the majority were serious that “what matters is not

whether proper exhaustion was necessary to reach [policy goals], but
whether proper exhaustion was mandated by Congress,” ante, at 12
12                       WOODFORD v. NGO

                         STEVENS, J., dissenting

correctly identifies two of the principal purposes of the
PLRA: (1) affording corrections officials time and oppor
tunity to address complaints internally before the initia
tion of a federal lawsuit; and (2) reducing the quantity,
and improving the quality, of prison litigation. Both of
these purposes would be served by the PLRA, even if the
Court did not engraft a procedural default sanction into
the statute.
   The first policy concern identified by the majority does
not even arguably justify either a timeliness requirement
or a procedural default sanction. Prison officials certainly
have the opportunity to address claims that were filed in
some procedurally defective manner; indeed, California,
like the vast majority of state prison systems, explicitly
gives prison administrators an opportunity to hear un
timely or otherwise procedurally defective grievances.
Cal. Code Regs., tit. 15, §3084.3(c). See generally Roose
velt, Exhaustion Under the Prison Litigation Reform Act:
The Consequence of Procedural Error, 52 Emory L. J.
1771, 1810, and n. 192 (2003) (hereinafter Roosevelt).
Because it is undisputed that the PLRA mandates that
prisoners exhaust their administrative remedies before
filing a federal lawsuit, prison officials will have the op
portunity to address prisoners’ claims before a suit is
filed.10
   Second, the PLRA has already had the effect of reducing
the quantity of prison litigation, without the need for an
extrastatutory procedural default sanction. As petitioners
——————
n. 4, its opinion would not rest almost entirely on policy arguments.
  10 In this regard, the majority’s reference to Coleman v. Thompson,

501 U. S. 722, 735, n. (1991), see ante, at 14, is perplexing. If a prison
regulation explicitly grants prison officials discretion to consider
untimely or otherwise procedurally defective grievances, of course
prison grievance remedies would still be “available,” and thus unex
hausted, if a prisoner had not even tried to file a grievance simply
because it was untimely or otherwise procedurally defective.
                     Cite as: 548 U. S. ____ (2006)                   13

                        STEVENS, J., dissenting

themselves point out, the number of civil rights suits filed
by prisoners in federal court dropped from 41,679 in 1995
to 25,504 in 2000, and the rate of prisoner filing dropped
even more dramatically during that period, from 37 pris
oner suits per 1,000 inmates to 19 suits per 1,000 inmates.
By contrast, between 2000 and 2004, the rate of filing
remained relatively constant, dropping only “slight[ly]” to
approximately 16 suits per 1000 inmates. See Brief for
Petitioners 21–22. The sharp drop in prison litigation
between 1995 and 2000 occurred before the Seventh Cir
cuit’s opinion in Pozo v. McCaughtry, 286 F. 3d 1022
(2002), which was the first appellate decision engrafting a
procedural default sanction into the PLRA. Prior to Pozo,
the federal courts had regularly assumed that the PLRA
did not create any procedural default sanction, and dis
missals for failure to exhaust were without prejudice. See
Roosevelt 1780–1781 (discussing cases). Thus, the PLRA,
including its simple exhaustion requirement, was suffi
cient to reduce the quantity of prisoner suits without any
procedural default requirement. This is not surprising:
Because the exhaustion requirement always ensures that
prison officials have an opportunity to address claims
brought by prisoners before a federal lawsuit, some pris
oners will be “successful in the administrative process,
and others are persuaded by the proceedings not to file an
action in federal court,” ante, at 12, in part because “the
very fact of being heard . . . can mollify passions,” Booth v.
Churner, 532 U. S. 731, 737 (2001).11
  Ordinary exhaustion also improves the quality of pris
oner suits. By giving prison officials an opportunity to
——————
   11 Without any support, the majority speculates that the drop in suits

filed by prisoners between 1995 and 2000 resulted from other provi
sions of the PLRA. See ante, at 12, n. 4. Regardless, the aforemen
tioned statistics demonstrate that the procedural default sanction
imposed by the PLRA is unnecessary to reduce the quantity of prison
litigation.
14                        WOODFORD v. NGO

                         STEVENS, J., dissenting

address a prisoner’s grievance before the initiation of the
lawsuit, ordinary exhaustion “often results in the creation
of an administrative record that is helpful to the court,”
ante, at 12. 12
   I acknowledge, of course, that the majority’s creation of
a waiver sanction for procedural missteps during the
course of exhaustion will have an even more significant
effect in reducing the number of lawsuits filed by prison
ers. However, “no legislation pursues its purposes at all
costs. Deciding what competing values will or will not be
sacrificed to the achievement of a particular objective is
the very essence of legislative choice—and it frustrates
rather than effectuates legislative intent simplistically to
assume that whatever furthers the statute’s primary
objective must be the law.” Rodriguez v. United States,
480 U. S. 522, 525–526 (1987) (per curiam) (emphasis
deleted).
   The competing values that Congress sought to effectuate
by enacting the PLRA were reducing the number of frivo
lous filings, on one hand, while preserving prisoners’
capacity to file meritorious claims, on the other. As ex
plained by Senator Hatch when he introduced the legisla
tion on the Senate floor, the PLRA was needed because the
——————
  12 The  majority also argues that ensuring strict compliance with strict
prison timeliness requirements (generally ranging from 48 hours to a
month, see n. 15, infra) will improve the quality of prisoner litigation
because if “a grievance is filed shortly after the event giving rise to the
grievance, witnesses can be identified and questioned while memories
are still fresh, and evidence can be gathered and preserved.” Ante, at
12. While these are advantages to filing grievances soon after the
alleged injury occurs, courts regularly resolve §1983 (and other) litiga
tion without such draconian time limitations. At any rate, as discussed
below, legislation does not pursue any one purpose at all costs, and the
marginal advantages of encouraging compliance with such short time
limitations do not justify judicially rewriting the PLRA’s exhaustion
requirement by engrafting a procedural default sanction into the
statute.
                   Cite as: 548 U. S. ____ (2006)                15

                       STEVENS, J., dissenting

quantity of frivolous suits filed by prisoners was, in Sena
tor Hatch’s view, making it difficult for “courts to consider
meritorious claims.” 141 Cong. Rec. 27042 (Sept. 29,
1995). He continued: “Indeed, I do not want to prevent
inmates from raising legitimate claims. This legislation
will not prevent those claims from being raised.” Ibid.
Similarly, as Senator Thurmond, a cosponsor of the bill,
stated: “[The PLRA] will allow meritorious claims to be
filed, but gives the judge broader discretion to prevent
frivolous and malicious lawsuits filed by prison inmates.”
Id., at 27044.
   But the procedural default sanction created by this
Court, unlike the exhaustion requirement created by
Congress, bars litigation at random, irrespective of
whether a claim is meritorious or frivolous.13 Consider, for
example, an inmate who has been raped while in prison.
Such a scenario is far from hypothetical; in enacting the
Prison Rape Elimination Act of 2003, 42 U. S. C. §15601,
et seq. (2000 ed., Supp. III), Congress estimated that some
one million people have been sexually assaulted in the
Nation’s prisons over the last 20 years, §15601(2). Al
though not all of these tragic incidents result in constitu
tional violations, the sovereign does have a constitutional
duty to “provide humane conditions of confinement,”
Farmer v. Brennan, 511 U. S. 825, 832 (1994). Accord
ingly, those inmates who are sexually assaulted by guards,
or whose sexual assaults by other inmates are facilitated
by guards, have suffered grave deprivations of their
Eighth Amendment rights. Yet, the Court’s engraftment
of a procedural default sanction into the PLRA’s exhaus
tion requirement risks barring such claims when a pris

——————
  13 Indeed, if anything, it will have a worse effect on meritorious
claims; prisoners who file frivolous claims are probably more likely
to be repeat filers, and to learn the ins and outs of all procedural
requirements.
16                       WOODFORD v. NGO

                         STEVENS, J., dissenting

oner fails, inter alia, to file her grievance (perhaps because
she correctly fears retaliation14) within strict time re
quirements that are generally no more than 15 days, and
that, in nine States, are between 2 and 5 days.15
   Much of the majority opinion seems to assume that,
absent the creation of a waiver sanction, prisoners will
purposely circumvent prison grievance proceedings. How
ever, prisoners generally lack both the incentive and the
capacity to engage in such evasive tactics. Because federal
courts do not provide any deference to administrative
decisions by prison officials and any later federal suit is de
novo, prisoners—even prisoners who are acting in bad
faith—lack an incentive to avoid filing an administrative
grievance unless they fear retaliation. Moreover, because
prisoners must exhaust administrative remedies, prison
officials can always thwart efforts by prisoners to avoid
the grievance process by simply exercising their discretion
to excuse any procedural defect in the presentation of the
prisoners’ claims.
   At any rate, there is a simple solution that would allow
courts to punish prisoners who seek to deliberately bypass
state administrative remedies, but that would not impose
the draconian punishment of procedural default on prison
ers who make reasonable, good-faith efforts to comply with
relevant administrative rules but, out of fear of retalia
tion, a reasonable mistake of law, or simple inadvertence,
make some procedural misstep along the way. Federal

——————
   14 See, e.g., Daskalea v. District of Columbia, 227 F. 3d 433, 437, 439

(CADC 2000) (discussing how female prisoner had her underwear
confiscated as “ ‘contraband’ ” and was placed in solitary confinement
without a mattress as a result of talking to prison officials about the
sexual assaults and harassment to which guards had subjected her).
   15 For a comprehensive discussion of state prison grievance system

filing deadlines, see Brief for American Civil Liberties Union et al. as
Amici Curiae 6, n. 1, and Brief for Jerome N. Frank Legal Services
Organization of Yale Law School as Amicus Curiae A1–A7.
                 Cite as: 548 U. S. ____ (2006)           17

                    STEVENS, J., dissenting

courts could simply exercise their discretion to dismiss
suits brought by the former group of litigants but not
those brought by the latter.
   The majority argues that imposing a sanction against
prisoners who deliberately bypass administrative reme
dies “neither has a statutory basis nor refers to a concept
of exhaustion from an existing body of law,” ante, at 16. In
fact, this criticism applies to the majority’s engraftment of
an overinclusive procedural default sanction into the
PLRA. If this Court insists upon rewriting §1997e(a) in
light of its understanding of the statute’s purposes, surely
the majority should add to the statute no harsher a sanc
tion for making a procedural error during exhaustion than
is necessary to accomplish its policy goals.
   Moreover, ordinary abstention principles allow federal
district courts to dismiss suits brought by prisoners who
have deliberately bypassed available state remedies.
Federal courts have the power to decline jurisdiction in
exceptional circumstances, including the need to promote
“wise judicial administration.” Quackenbush v. Allstate
Ins. Co., 517 U. S. 706, 716 (1996) (internal quotation
marks omitted). Indeed, in Fay, we emphasized the dis
cretion of district court judges in embracing precisely such
a deliberate bypass regime in the habeas corpus statute.
See 372 U. S., at 438. Applying such a deliberate bypass
sanction to the PLRA would ensure that prisoners who act
in bad faith are penalized, while not interfering with the
capacity of other inmates to litigate meritorious constitu
tional claims.
   In sum, the version of the PLRA Congress actually
enacted, which includes an exhaustion requirement but
not a procedural default sanction, is plainly sufficient to
advance the policy values identified by the Court. More
over, if, as the Court worries, there are many prisoners
who act in bad faith and purposely eschew administrative
remedies, the imposition of a deliberate bypass standard
18                   WOODFORD v. NGO

                     STEVENS, J., dissenting

would resolve that problem, without depriving litigants
who act in good faith but nonetheless make a procedural
error from obtaining judicial relief relating to their valid
constitutional claims. The majority’s holding is as unsup
ported by the policy concerns it discusses as it is by the
text of the statute.
                                V
   The majority leaves open the question whether a pris
oner’s failure to comply properly with procedural require
ments that do not provide a “meaningful opportunity for
prisoners to raise meritorious grievances” would bar the
later filing of a suit in federal court. Ante, at 19–20. What
the majority has in mind by a “meaningful opportunity” is
unclear, and this question is sure to breed a great deal of
litigation in federal courts in the years to come.
   For example, in this case, respondent filed a second
grievance after his first grievance was rejected, arguing
that his first grievance was in fact timely because he was
challenging petitioners’ continuing prohibition on his
capacity to participate in Catholic observances, such as
Confession, Holy Week services, and Bible study. The
prison again rejected this second grievance on timeliness
grounds, even though the denial of respondent’s capacity
to engage in religious activities was clearly ongoing, and
thus had occurred within the prison’s 15-day statute of
limitations. See 403 F. 3d 620, 622 (CA9 2005). Assuming
respondent explicitly requested the restoration of his right
to engage in religious activities within 15 days of the filing
of his second grievance and prison officials denied the
request, did petitioners’ grievance procedures fail to pro
vide respondent with a “meaningful opportunity” to raise
his claim, because, in light of the continuing nature of the
injury respondent is challenging, his grievance was in fact
timely? Cf. Klehr v. A. O. Smith Corp., 521 U. S. 179, 189
(1997) (explaining that, under the Clayton Act, each overt
                 Cite as: 548 U. S. ____ (2006)           19

                    STEVENS, J., dissenting

act in the case of a “continuing violation,” such as a price-
fixing conspiracy, is sufficient to restart the statute of
limitations).
   What about cases involving other types of procedural
missteps? Does a 48-hour limitations period furnish a
meaningful opportunity for a prisoner to raise meritorious
grievances in the context of a juvenile who has been raped
and repeatedly assaulted, with the knowledge and assis
tance of guards, while in detention? See Minix v. Pazera,
No. 1:04 CV 447 RM, 2005 WL 1799538, *2 (ND Ind., July
27, 2005). Does a prison grievance system provide such a
meaningful opportunity when women prisoners fail to file
timely grievances relating to a pattern of rape and sexual
harassment throughout a city’s prisons, because they
correctly fear retaliation if they file such complaints? See
Women Prisoners v. District of Columbia, 877 F. Supp. 634
(DC 1994). Are such remedies meaningful when a pris
oner files a grievance concerning a prison official having
encouraged him to commit suicide, which the prisoner
reasonably thinks raises one claim, but which prison
officials interpret to raise two separate claims—one re
lated to the guard’s comments and one related to the
prisoner’s failure to receive health care—and thus dismiss
for violating a prison regulation against including more
than one claim in a single grievance? See Harper v.
Laufenberg, No. 04–C–699–C, 2005 WL 79009, *3 (WD
Wis., Jan. 6, 2005). What if prison officials dismiss a
timely filed appeal because the prisoner explains that the
prison will take two weeks to finish making certain copies
of relevant documents by sending a letter to the Secretary
of the Department of Corrections, rather than to the Sec
retary of Inmate Grievances and Appeals, as he should
have under the prison regulations? See Keys v. Craig, 160
Fed. Appx. 125 (CA3 2005) (per curiam). More generally,
are remedies meaningful when prison officials refuse to
hear a claim simply because a prisoner makes some hy
20                   WOODFORD v. NGO

                     STEVENS, J., dissenting

pertechnical procedural error? See Spruill v. Gillis, 372
F. 3d 218, 232 (CA3 2004) (imposing a procedural default
sanction in the PLRA, but stating that compliance with
grievance proceedings need only be “ ‘substantial’ ”); Giano
v. Goord, 380 F. 3d 670, 676–678 (CA2 2004) (stating that
failure to comply with procedural requirements in griev
ance proceedings may be excused based on special circum
stances, such as a prisoner’s reasonable, but mistaken,
understanding of prison regulations).
   Depending on the answer to questions like these, the
majority’s interpretation of the PLRA may cause the
statute to be vulnerable to constitutional challenges.
“[T]he right of access to the courts is an aspect of the First
Amendment right to petition the Government for redress
of grievances.” Bill Johnson’s Restaurants, Inc. v. NLRB,
461 U. S. 731, 741 (1983). Accordingly, the Constitution
guarantees that prisoners, like all citizens, have a reasona
bly adequate opportunity to raise constitutional claims
before impartial judges, see, e.g., Lewis v. Casey, 518 U. S.
343, 351 (1996). Moreover, because access to the courts is a
fundamental right, see id., at 346, government-drawn
classifications that impose substantial burdens on the
capacity of a group of citizens to exercise that right require
searching judicial examination under the Equal Protection
Clause, see, e.g., Lyng v. Automobile Workers, 485 U. S.
360, 370 (1988).
   The correct interpretation of the PLRA would obviate
the need for litigation over any of these issues. More
important, the correct interpretation of the statute would
recognize that, in enacting the PLRA, Members of Con
gress created a rational regime designed to reduce the
quantity of frivolous prison litigation while adhering to
their constitutional duty “to respect the dignity of all
persons,” even “those convicted of heinous crimes.” Roper
v. Simmons, 543 U. S. 551, 560 (2005). Because today’s
decision ignores that duty, I respectfully dissent.